Citation Nr: 0022454	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to April 
1986.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In August 1999, the Board 
remanded the case to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.

Since the July 1996 rating decision, the veteran has 
perfected a substantive appeal regarding a claim for service 
connection for PTSD.  This issue will be discussed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between the veteran's current psychiatric disorder, to 
include depression and anxiety, and his period of active duty 
service or any service-connected disability. 

2.  The veteran's headaches are not related to service.

3.  A medical opinion of record lists a diagnosis of PTSD 
based on a verified in-service event.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's disability due to headaches was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R.      § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

I.  Psychiatric Disorder, to Include Depression and Anxiety

The veteran claims that he currently suffers from a 
psychiatric disorder, to include depression and anxiety, 
which began in service.  If direct service connection is not 
established, the veteran seeks service connection on a 
secondary basis, contending that this disorder is related to 
his service-connected right ear hearing loss and tinnitus.  
In adjudicating this claim, the Board notes that the veteran 
has filed a separate claim for service connection for PTSD, 
which will be addressed in the REMAND portion of this 
decision.  In addition, the veteran is not currently seeking 
service connection for alcohol or drug abuse.  Therefore, the 
Board will not address whether these disorders are related to 
service.

The veteran's service medical records do not show that he 
suffered from a chronic psychiatric disorder, to include 
depression and anxiety.  Entries dated in November 1985 show 
treatment for a skull fracture, at which time the veteran 
exhibited an altered mental status.  However, neither 
depression nor anxiety were reported.  The veteran was also 
treated for drug abuse and discharged from service as a 
result thereof.  

Post-service records show that the veteran was treated on 
numerous occasions by VA for drug and alcohol abuse.  The 
veteran was admitted to VA facilities on four separate 
occasions from 1986 to 1996 for drug and alcohol 
rehabilitation.  Reports from these admissions include 
diagnoses of alcohol dependence, marijuana dependence, 
cocaine dependence, hallucinosis, and poly-drug abuse, 
including amphetamine, opium, cocaine, and lysergic acid 
diethylamide.  In addition, VA outpatient treatment reports 
dated from 1991 through 1994 also reflect that the veteran 
was being treated for polysubstance abuse.  These reports do 
not show evidence of any other psychiatric disorder, to 
include depression and anxiety.  

At a VA psychiatric examination in August 1998, the veteran 
related that he was seeking compensation for a mental 
disorder of depression and anxiety that he felt was directly 
related to his hearing impairment that began in service.  He 
also reported that he had been depressed on and off since his 
period of military service.  Following the interview and 
mental status examination, the examiner concluded with 
diagnoses of cocaine dependence, history of polysubstance 
abuse, alcohol dependence, and depressive disorder, not 
otherwise specified.  No opinion concerning the etiology of 
the veteran's depressive disorder was provided. 

The veteran was hospitalized by VA on four occasions since 
1998 for complaints of depression and auditory 
hallucinations.  An August 1998 admission report lists 
diagnoses of major depression and polysubstance abuse.  When 
admitted in April 1999, diagnoses included schizoaffective 
disorder, decompensation with hallucinations and delusions; 
polysubstance abuse, crack and alcohol; and antisocial 
personality.  The veteran was released and readmitted on the 
following day for suicidal ideation, at which time he was 
diagnosed as having schizoaffective disorder, cocaine 
dependence, and post-traumatic stress disorder from blow to 
the head while on active duty.  The veteran was readmitted to 
VA's acute psychiatric care ward from May to October 1999 for 
complaints of increased auditory hallucinations.  Diagnoses 
listed in that report include schizoaffective disorder; 
cocaine dependence, chronic; marijuana abuse, episodic; rule-
out post-traumatic stress disorder from head trauma sustained 
in street mugging while on active duty. 
The Board notes that none of these reports contains a medical 
opinion which addresses the etiology or date of onset of the 
veteran's psychiatric disorders, except for PTSD which will 
be discussed below.

During this time, the veteran also received outpatient 
treatment by VA from 1994 through 1998.  These records 
essentially show that the veteran participated in individual 
and group therapy, and was diagnosed as having depression, 
cocaine abuse, marijuana abuse, and alcohol abuse.  These 
records, however, are devoid of any medical opinion 
concerning the etiology or date of onset of the veteran's 
depression.  

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for a psychiatric disorder, to include depression 
and anxiety, because no medical evidence of record links this 
condition to service or to a service-connected disability.  
The service medical records show that the veteran was treated 
for substance abuse, but make no reference to a psychiatric 
disorder characterized by depression or anxiety.  There is 
also no evidence that a psychosis was present during the one-
year presumptive period after service.  Furthermore, the 
veteran was first diagnosed with depression in 1998, almost 
twelve years after his separation from service.  The Board 
further emphasizes that no opinion from a medical 
professional links the veteran's psychiatric disorder, to 
include depression and anxiety, either to service or to a 
service-connected disability.  While several VA treatment 
reports include the veteran's history of depression dating 
back to service, in Leshore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court has held that evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the nexus requirement set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  As this 
self-reported history was never confirmed by a medical 
professional, it is insufficient to render the veteran's 
claim well grounded.

The Board has also considered the veteran's own written 
statements submitted in support of his claim.  However, the 
Court has stated that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not show that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a psychiatric disorder, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

In the absence of competent medical evidence to support the 
veteran's claim that his psychiatric disorder, to include 
depression and anxiety, is related to service, the Board 
concludes that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support his claim.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim."). 

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the claim has been denied.  Id.

II.  Headaches

The veteran maintains that he currently suffers from 
headaches as a result of head trauma sustained in service.  
The Board finds that this claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  
38 U.S.C.A. § 5107(a).

Service medical records reflect that in November 1985 the 
veteran suffered a skull fracture and contusions to the right 
side of the head.  The diagnoses were occipital skull 
fracture, occipital and frontal brain contusions, mixed 
hearing loss and tinnitus.  A CT scan performed in January 
1986 disclosed old changes consistent with old contusion of 
the right parietal-occipital region.  The veteran reported 
headaches and dizziness when exposed to cold weather.  The 
remainder of the service medical records were negative for 
any further complaints of headaches.

The veteran was first diagnosed with headaches in 1993.  The 
veteran was hospitalized at a VA facility in March 1993 for 
cocaine dependence, at which time he complained of prolonged 
headaches following a lumbar puncture.  VA outpatient 
treatment reports also reflect that the veteran was diagnosed 
with headaches in May 1993.  Neither of these reports 
discusses the etiology or date of onset of the veteran's 
headaches.

A report of a VA neurological evaluation performed in March 
1996 includes the veteran's history of head trauma sustained 
in service.  Following evaluation, which included a magnetic 
resonance imaging (MRI) and an electroencephalogram (EEG), 
the diagnostic impression was post-concussion migraines.  
Thus, the examiner appeared to relate the veteran's headaches 
to a blow to the head in service.  

The veteran was afforded a cranial nerves examination by VA 
in July 1996, where he related his history of head trauma 
while in service.  He explained that he suffered from 
headaches at least eighteen hours a day.  Objectively, a 
plain skull film showed cranial bones to be of normal 
contour, thickness and density; sella turcica showed no 
deviation from normal; and no evidence of abnormal 
intracranial calcifications was observed.  The radiologist's 
impression was "a normal skull study."  The examiner 
concluded with diagnoses of (1) normal examination of cranial 
nerves V, VII, IX, X, and XII; and (2) headaches, etiology 
unknown. 

At a VA neurological examination in August 1998, the veteran 
described chronic frontal headaches since his in-service head 
injury.  An MRI revealed post-traumatic subdural hygroma, 
small with adjacent parenchymal gliosis, without interval 
change.  The examiner concluded that the subdural hygroma was 
stable and did not cause the veteran headaches.  The examiner 
concluded with a diagnosis of migraine headaches, which "are 
not believed to be related to history of skull fracture with 
right hearing loss." 

Based on the seemingly divergent medical opinions, the 
veteran was afforded an additional VA neurological 
examination in November 1999.  During the interview, the 
veteran reported constant headaches since his in-service head 
injury.  He said they tended to increase with noise, exposure 
to bright light, periods of stress, and with sneezing, 
coughing, bending or sudden movements.  Following the 
interview, a review of the claims file, and findings from 
examination, the examiner concluded that the veteran's 
chronic headaches and migraine headaches were not believed to 
be closely related to the prior head injury or skull 
fracture.  

In a December 1999 addendum report, the examiner commented on 
the diagnosis of post-concussion migraines contained in the 
March 1996 neurological evaluation report.  The examiner 
stated that, although a neurology resident diagnosed post-
concussive migraines, the attending staff neurologist did not 
comment on migraines being post-concussive.  Instead, the 
neurologist merely indicated that the veteran was to be put 
on prophylactic anti-migraine treatment.  The neurologist 
indicated that the veteran had a small subdural hygroma, and 
that the veteran should be covered for seizure disorder due 
to some slowing on EEG.  Finally, the examiner referred to 
the August 1998 examination report which noted that chronic 
headaches with migraine headaches were rarely associated with 
dizziness and loss of consciousness, and not believed to be 
related to skull fracture with right-sided hearing loss. 

Applying the applicable criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for headaches.  While the veteran sustained a 
skull fracture and contusions to the right side of the head 
while in service, no chronic disability due to headaches was 
reported.  The Board also places significant weight on the 
fact that no post-service headaches were documented until 
1993, approximately seven years after the veteran left 
service. 

The Board further points out that only one medical opinion of 
record suggests that the veteran's current disability due to 
headaches was incurred in service.  As noted, a March 1996 VA 
neurological evaluation report includes a diagnosis of 
"post-concussion migraines," after the veteran's history of 
in-service head trauma was recorded.  This opinion, 
therefore, appears to relate the veteran's headaches to 
service.  However, this opinion does not appear to be based 
on a review of the veteran's claims file.  In Swann v. Brown, 
5 Vet. App. 177, 180 (1993), the Court held that, without a 
review of the claims file, any opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran.  As such, this nexus opinion can be 
considered no more than mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

The only medical opinions of record based on a review of the 
claims file are those contained in the VA examination reports 
of August 1998 and November 1999, both of which declined to 
relate the veteran's headaches to service.  The August 1998 
report includes a medical opinion that the veteran's subdural 
hygroma was stable and did not cause his headaches.  The 
diagnosis was migraine headaches, which "are not believed to 
be related to history of skull fracture with right hearing 
loss."  Likewise, a VA examiner in November 1999 concluded 
that the veteran's chronic headaches, to include migraine 
headaches, were not believed to be closely related to the 
prior head injury or skull fracture.  That examiner also 
explained why the diagnosis of post-concussion migraines 
contained in the March 1996 report was erroneous, pointing 
out that the opinion was provided by a resident and 
unconfirmed by the staff neurologist. 

As these opinions were rendered following a review of the 
record, the Board affords them greater probative value than 
the opinion contained in the March 1996 neurological 
evaluation report.  In addition, both opinions are supported 
and explained by sound bases and rationale.  No such 
rationale or bases were provided in the March 1996 report.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for headaches.  Despite 
contentions by the veteran that his headaches began in 
service, lay assertions of medical etiology can never serve 
as a basis for granting service connection.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for headaches.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

III.  Post-Traumatic Stress Disorder

The veteran claims that he currently suffers from PTSD as a 
result of the incident in which he sustained a skull fracture 
after being struck in the head from behind.  Therefore, 
service connection for PTSD has been sought.

The Board finds that the veteran has submitted a well-
grounded claim for service connection for PTSD.  A well-
grounded service connection claim for PTSD has been submitted 
when there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f) (1998).  
The determination of the sufficiency (but not the existence) 
of a stressor is subsumed in the PTSD diagnosis, and is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

In finding the veteran's claim well grounded, the Board has 
considered the April 1999 VA hospitalization report which 
includes a diagnosis of "post-traumatic stress disorder from 
blow to the head while in active duty military."  The Board 
also points out that service medical records confirm that the 
veteran did receive a blow to the head in November 1985.  As 
such, the veteran's claim for service connection for PTSD is 
well grounded, thereby triggering the VA's duty to assist 
under 38 U.S.C.A. § 5107(a).





ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric disorder, to include depression 
and anxiety, is denied.

Service connection for headaches is denied.

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded. 


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for PTSD, the Board 
observes that the VA has a further obligation to assist him 
in the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight, 131 F.3d 1483; 
Epps, 126 F.3d 1464.  Based on the current record, the Board 
concludes that further development is warranted with respect 
to the veteran's claim.  

The evidence which appears to be supportive of the veteran's 
claim is outlined above.  It is unclear, however, as to 
whether the veteran actually suffers from PTSD.  As noted, 
the April 1999 VA hospitalization report lists a diagnosis of 
PTSD.  The Board also notes that a more recent VA 
hospitalization report dated from May to October 1999 
contains a medical opinion that PTSD should be ruled out.  
The record does not reflect that either of these diagnoses 
was rendered based on a review of the veteran's claims file.  
More significantly, an August 1998 VA psychiatric examination 
report notes that the veteran denied any symptoms indicative 
of PTSD related to his service history.  Thus, no PTSD 
diagnosis was provided.

Based on the foregoing, the Board finds that an additional VA 
examination is necessary to determine whether the veteran 
suffers from PTSD as a result of service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board may not refute expert medical conclusions in the record 
with its own unsubstantiated medical conclusions; if the 
medical evidence of record is insufficient, or of doubtful 
weight or credibility, the Board may supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises in its decisions.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he suffers from PTSD 
as a result of service.  All indicated 
studies, including PTSD sub-scales, are 
to be performed.  The examiner should 
be instructed that only the incident 
involving the veteran's blow to the 
head while in service may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between PTSD and the in-service head 
injury.  The report of examination 
should include the complete rationale 
for all opinions expressed.  Copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, should be made available 
to the examiner for review.

2.  The RO must then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 15 -


